                                      Case 5:19-cv-00924 Document 1-8 Filed 08/01/19 Page 1 of 1
JS 44 (Rev. 08/16)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT 1'ilGE 0/THIS FOR/vt.)

    I. (a)    PLAINTIFFS                                                                                          DEFENDANTS
    Yasmina Lomas                                                                                               Wal-Mart Supercenter, Wal-Mart Stores Texas, LLC and Leon Suniga


      (b)     County of Residence of First Listed Plaintiff          Bexar                                        County of Residence of First Listed Defendant                Benton
                                     (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONL)7
                                                                                                                  NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

      (c)     Attorneys (Firm Name, Ads/tess, and Telephone Nwnbe))                                                Attorneys (/1 Known)
    Larry M. Wasmiller, Maribel Cordova Wasmiller, Wasmiller Cordova,                                           Willie Ben Daw, Ill, Daw & Ray, LLP, 5718 Westheimer, Suite 1400,
    Attorneys at Law, 6243 IH 10 West, Suite 860, San Antonio, Texas                                            Houston, Texas 77057; (713) 266-3121
    78201; (210) 355-8020

    II. BASIS OF JURISDICTION (Placean 'X"inOneBoxOnly)                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X' in One Boxfin'/'/ss,nti/f
                                                                                                              (For Diversity Cases Only)                                          and One Box Jo,' Defendant)
    0I      U.S. Government              0 3 Federal Question                                                                             PIT        DEF                                         PTF       DEF
              Plaintiff                           (U.S. Govemn,nent Not a Pa,'sy)                        Citizen of This State               I       0 1     Incorporated st Principal Place      0 4      04
                                                                                                                                                               of Business In This State

    02      U.S. Government                 4 Diversity                                                  Citizen of Another State         02         0 2 Incorporated and Principal Place         0 5       X5
               Defendant                          (Indicate Citizenship of Pasties in Item HI,)                                                               of Business In Another State

                                                                                                         Citizen or Subject of            03         0 3 Foreign Nation                           0 6      06
                                                                                                  l        Foreign Country
    IV.     NAT! JRE OF SUIT (Place an "K" its One Box Oss/vi                                                                                    Click here for: Nature of Suit Code Descrtotions.
I             CONTRACT                                TORTS                                                FORFEITURE/PENALTY                          BANKRUPTCY                   OTHER STATUTES               I
    0 110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY               0 625 Di'tsg Related Seizure            0 422 Appeal 28 USC 158      Cl 375 False Claims Act
    0 120 Marine                        0 310 Airplane                  0 365 Personal Injury -                 ofProperty 21 USC 881            0 423 Withdrawal             0 376 Qsi Tam (31 USC
    0 130 Miller Act                    0 315 Airplane Product                 Product Liability         0 690 Other                                    28 USC 157                    3729(a))
    0 140 Negotiable Instrument                Liability                0 367 Health Care!                                                                                   0 400 State Reapportionment
    O ISO Recovery of Overpayment       0 320 Assault, Libel &                 Pharmaceutical                                                       PROPERTY RIGHTS           0 410 Antitrust
           & Enforcement of Judgment           Slander                         Personal Injury                                                   0 820 Copyrights             0 430 Banks and Banking
    O 151 Medicare Act                  0 330 Federal Employers'               Product Liability                                                 0 830 Patent                 0 450 Commerce
    O 152 Recovery of Defaulted                 Liability               0 368 Asbestos Personal                                                  0 840 Trademark              0 460 Deportation
           Student Loans                0 340 Marine                            Injury Product                                                                                0 470 Racketeer Influenced and
           (Excludes Veterans)          0 345 Marine Product                    Liability                            LABOR                          SOCIAL SECURITY                  Corrupt Organizations
    0 153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY              0 710 Fair Labor Standards              0 861 HtA (I 3951T)          0 480 Consumer Credit
           of Veteran's Benefits        0 350 Motor Vehicle             0 370 Other Fraud                        Act                             0 862 Black Lung (923)       0 490 Cable/Sat TV
    O 160 Stockholders' Suits           0 355 Motor Vehicle             0 371 Truth in Lending           0 720 Labor/Management                  0 863 DIWC/DIWW (405(g))     0 850 Securities/Commodities!
    O 190 Other Contract                       Product Liability        0 380 Other Personal                     Relations                       0 864 SSID Title XVI                 Exchange
    0 195 Contract Product Liability    X 360 Other Personal                   Property Damage           0 740 Railway Labor Act                 0 865 RSt (405(g))           0 890 Other Statutory Actions
    0 196 Franchise                            Injury                   0 385 Property Damage            0 751 Family and Medical                                             0 891 Agricultural Acts
                                        0 362 Personal Injury -                Product Liability                 Leave Act                                                    0 893 Environmental Mailers
                                               Medical Malpractice                                       0 790 Other Labor Litigation                                        0 895 Freedom of Information
I          REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS              0 791 Employee Retirement                  FEDERAL TAX SUITS                 Act
    Cl 210 Land Condemnation            0 440 Other Civil Rights           Habeas Corpus:                       Income Security Act              0 870 Taxes (U.S. Plaintiff  0 896 Arbitration
    0 220 Foreclosure                   0 441 Voting                    0 463 Alien Detainee                                                             or Defendant)        0 899 Administrative Procedure
    0 230 Rent Lease & Ejectment        0 442 Employment                0 510 Motions to Vacate                                                  0 871 IRS-.---Third Party           Act/Review or Appeal of
    0 240 Torts to Land                 0 443 Housing!                        Sentence                                                                   26 USC 7609                 Agency Decision
    0 245 Tort Product Liability               Accommodations           0 530 General                                                                                         0 950 Constitutionality of
    Cl 290 All Other Real Property      0 445 Amer. sv/Disabillties -   0 535 Death Penalty                     IMMIGRATION                                                          State Statutes
                                               Employment                  Other:                        0 462 Naturalization Application
                                        0 446 Amer. sv/Disabilities -   0 540 Mandamus & Other           0 465 Other Immigration
                                               Other                    0 550 Civil Rights                      Actions
                                        0 448 Education                 0 555 Prison Condition
                                                                        0 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
    V. ORIGIN (Place an "X" in One Box Onl,t)
    171 I Original            X2 Removed from               0 3 Remanded from                     C1 4 Reinstated or 0 5 Transferred from                    171 6 Multidistrict           0 8 Multidistrict
             Proceeding          State Court                            Appellate Court               Reopened             Another District                        Litigation -                 Litigation -
                                                                                                                                    ('spec/4t)                     Transfer                     Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite)urisdk'tionrzlsfat,i(es ,uihcsx dht'e,o'ity.l:
                                             Title 28 U.S.C., Section 1332 (Diversity Jurisdiction Citizenship)           -

    VI. CAUSE OF ACTION                     Brief description of cause:
                                             Premises Liability
    VII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION                            DEMAND S                                       CHECK YES only if demanded in complaint:
         COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                      1,000,000.00                                JURY DEMAND:                C1 Yes X No

    VIII. RELATED CASE(S)                                                                   -
                                               (See instructions):
              IF ANY                                                    JUDG-       AngeLa_Jimenez                                                  DOCKET NUMBER           2019C112948
    DATE                                                 =NZ76F ATTORNEY OF RECORD
    08/01/2019
    FOR OFFICE USE ONLY

       RECEIPT #                     AMOUNT                                    APPLYING IFP                                      JUDGE                               MAG. JUDGE
